Citation Nr: 1329515	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-22 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to initial ratings for diabetic nephropathy with 
hypertension in excess of 60 percent from April 30, 2004 to 
April 8, 2007 and in excess of 80 percent from April 9, 2007 
to August 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from August 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision that, 
in part, granted service connection for diabetic nephropathy 
and hypertension, effective April 30, 2004 and assigned 
initial ratings of 20 percent for nephropathy and 10 percent 
for hypertension.  

While the Veteran initiated appeals of all of the claims 
adjudicated in the August 2005 rating decision and perfected 
appeals for higher ratings for posttraumatic stress disorder 
(PTSD) and tinnitus, which were adjudicated in a November 
2004 rating decision, he explicitly withdrew his appeal of 
all pending claims in June 2007.  However, at the same time 
the Veteran raised a new claim for service connection for 
end stage renal failure as secondary to the service-
connected diabetes mellitus.  Thereafter, the rating for 
diabetic nephropathy was combined with hypertension and 
increased to 60 percent in a September 2007 rating decision, 
effective April 30, 2004 and then higher "staged" ratings 
were assigned in an April 2008 rating decision with a 
disability rating of 80 percent, effective April 9, 2007, 
and a 100 percent disability rating, effective August 2, 
2007.  In May 2008, the Veteran expressed his disagreement 
with the rating and stated he wanted the 100 percent rating 
to be effective back to April 30, 2004 when service 
connection was established.

Although the Veteran expressed a desire to withdraw his 
claim for a higher rating for diabetic nephropathy in June 
2007, his new claim essentially sought the same thing, 
namely, a higher rating for the already service-connected 
kidney disability.  Whether the Veteran was unclear as to 
the scope of his service-connected kidney disability is 
uncertain; however, when viewed liberally it is clear that 
from the time service connection was established the Veteran 
was seeking a higher rating.  His attempt to withdraw a 
claim in the same letter he attempts to raise the same claim 
demonstrates a desire to continue the appeal.  Furthermore, 
his follow-up letter in September 2007 specifically 
identified claims he wished to withdraw and does not include 
diabetic nephropathy.  For these reasons, the Board has 
characterized the issues on the title page to reflect the 
current appeal for a higher initial rating rather that a 
claim for an earlier effective date.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).


FINDINGS OF FACT

1.  From April 30, 2004 to April 8, 2007, the Veteran's 
nephropathy with hypertension was not manifested by 
persistent edema and albuminuria with BUN of 40 to 80 mg%; 
or creatinine 4 to 8 mg %; or, generalized poor health 
characterized by weakness, lethargy, anorexia, weight loss, 
or limitation of exertion.

2.  From April 9, 2007 to August 1, 2007, the Veteran's 
nephropathy with hypertension did not require regular 
dialysis, or preclude more than sedentary activity from one 
of the following: persistent edema and albuminuria; or BUN 
more than 80 mg %; or, creatinine more than 8 mg %; or, 
markedly decreased function of kidney or other organ systems 
especially cardiovascular.


CONCLUSION OF LAW

The criteria for initial ratings for diabetic nephropathy in 
excess of 60 percent from April 30, 2004 to April 8, 2007 
and in excess of 80 percent from April 9, 2007 to August 1, 
2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 
(Codes) 7913-7502.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants with their claims 
for VA benefits upon receipt of a complete or substantially 
complete application.  The VCAA was codified by statutes at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012), and the implementing VA 
regulations were codified, as amended, at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2012).

To this end, VA must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform him of the information 
and evidence that VA will obtain; and (3) inform him of the 
information and evidence he is expected to provide.  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should 
address all five elements of the claim: (1) Veteran status, 
(2) existence of a disability, (3) relationship between the 
disability and service, (4) disability rating, and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

The United States Court of Appeals for Veterans Claims 
(Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that, to the extent possible, the VCAA notice also 
should be provided to the claimant before an initial 
unfavorable decision on the claim.  Pelegrini at 119-20.  
If, however, for whatever reason it was not, or the notice 
provided was inadequate or incomplete, this timing error can 
be effectively rectified ("cured") by providing any 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated, rather preserved, and the Veteran is given an 
opportunity to participate effectively in the adjudication 
of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are 
not presumptively prejudicial, rather, must be judged on a 
case-by-case basis. And as the pleading party attacking the 
agency's decision, the Veteran, not VA, has this burden of 
proof of not only establishing error, but, above and beyond 
that, showing how it is unduly prejudicial, meaning outcome 
determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The appeal of this claim arose from the August 2005 rating 
decision granting service connection for diabetic 
nephropathy and hypertension, and assigning the initial 20 
and 10 percent ratings, respectively, that became effective 
the day the claim, which was April 30, 2004.  Once a Notice 
of Disagreement (NOD) has been filed, for example contesting 
a "downstream" issue such as the initial rating assigned for 
the disability, the notice requirements of 38 U.S.C. §§ 5104 
and 7105 regarding a rating decision and Statement of the 
Case (SOC) control as to the further communications with the 
appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to the 
downstream element of the claim.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 
5, 2004).  He was provided this required SOC in April 2009 
citing the applicable statutes and regulations and 
discussing the reasons and bases for why higher initial 
ratings for the disability were not assigned.  Indeed, he 
was also provided a supplemental SOC (SSOC) in May 2011.

VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  VA has obtained all 
pertinent/identified records that could be obtained and the 
Veteran's VA and service treatment records have been 
secured.  The Veteran was also afforded VA examinations, as 
set forth below, that are deemed adequate and contain 
sufficient information to rate the disability.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

Legal Criteria and Analysis

In deciding this claim, the Board has reviewed all of the 
evidence in the Veteran's claims file, both his physical 
claims file and electronic ("Virtual VA") claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by him or obtained 
on his behalf be discussed in exhaustive detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. 

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That 
being said, a disability may have undergone varying and 
distinct levels of severity throughout the entire time 
period that the increased-rating claim has been pending. In 
those instances, it is appropriate to "stage" the rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (employing this 
practice irrespective of whether the rating being contested 
in an established or initial rating).

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All reasonable doubt material to the determination is 
resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's service-connected kidney disability, which 
resulted in end-stage kidney failure, is rated under Codes 
7913-7502 (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  Code 7502, for nephritis, is rated as renal 
dysfunction.

Under the criteria for renal dysfunction, a 60 percent 
rating is assigned for constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension 
at least 40 percent disabling under diagnostic code 7101.  

An 80 percent rating is assigned for persistent edema and 
albuminuria with blood urea nitrogen (BUN) of 40 to 80 mg%; 
or, creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion. 

A 100 percent evaluation contemplates cases requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80 mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  38 C.F.R. § 4.115a, 
renal dysfunction.

Since the disability is rated by analogy, the Board notes 
there are other diagnostic codes related to kidneys that 
contain criteria for ratings in excess of 60 percent.

Diagnostic Code 7507, anterior nephrosclerosis, is rated 
according to the predominant symptoms as renal dysfunction, 
hypertension, or heart disease.  See 38 C.F.R. § 4.115b.

Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system is rated 100 percent following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, and continues at 100 percent 
with a mandatory VA examination at the expiration of 6 
months.  See, Id. 

Diagnostic Code 7529, benign neoplasms of the genitourinary 
system, and is rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.

Diagnostic Code 7530 and Codes 7534-7541 are all renal 
disorders that are rated based on renal dysfunction.  Id.

The Veteran's kidney disability does not involve cancer or 
benign neoplasms; therefore, Codes 7528 and 7529 are not 
applicable.  Since the remaining codes are essentially rated 
based on renal dysfunction, it is most appropriate to rate 
the disability on this basis.

Here, a 100 percent rating was assigned beginning August 2, 
2007; however, the Veteran contends that a 100 percent 
rating should be assigned for the entire period of the 
appeal, which dates back to April 30, 2004.  He asserted the 
Decision Review Officer (DRO) who conducted an informal 
hearing in September 2007 informed him that he would assign 
a 100 percent rating back to April 30, 2004 and the cover 
letter to the April 2008 rating decision essentially stated 
the same thing.

A review of the September 2007 DRO Informal Conference 
Report contains a summary of the discussion and agreed upon 
action but does not state the Veteran would be assigned a 
100 percent rating back to April 30, 2004.  The subsequent 
action taken by the DRO in the September 2007 rating 
decision only increased the rating to 60 percent, effective 
April 30, 2004.  Parenthetically, the rating decision 
erroneously stated that this increase was a full grant of 
the benefit sought on appeal and therefore the appeal of the 
issue was withdrawn.  There is nothing in the record that 
shows the Veteran was only seeking the 60 percent rating 
rather than the maximum schedular rating of 100 percent, so 
the matter remained in appellate status.  AB v. Brown, 6 
Vet. App. 35 (1993). 

In the cover letter preceding the April 2008 rating decision 
in which the 80 percent and 100 percent ratings were 
assigned, it states on the third page that the Veteran was 
"granted entitlement to special monthly compensation based 
on diabetic nephropathy with hypertension rated 100 percent 
disabling and other service connected disabilities of Post 
Traumatic Stress Disorder, diabetes mellitus type II, 
diabetic retinopathy, tinnitus, neuropathy of bilateral 
lower extremities, and erectile dysfunction at 60 percent or 
more effective April 30, 2004".  This portion of the letter 
appears to be in error and a misstatement of the actual 
award since the letter also states that diabetic nephropathy 
with hypertension associated with diabetes mellitus was 
assigned a 100 percent rating effective August 2, 2007.  
Notably, the rating decision itself also states the 100 
percent for diabetic nephropathy with hypertension was only 
assigned a 100 percent rating beginning August 2, 2007.  
Furthermore, the section that explains the special monthly 
compensation (SMC) states S-1 SMC was awarded "on account of 
diabetic nephropathy with hypertension rated 100 percent and 
additional service-connected disabilities of tinnitus, 
independently ratable at 60 percent or more from 08/02/07".  
Therefore, to the extent the cover letter contained an error 
in the effective date of the award, the effective date was 
correctly stated elsewhere in the letter and in the rating 
decision itself.

Nevertheless, the Veteran contends the 100 percent rating 
should be assigned throughout the appeal period.  Based on a 
review of the record, the Board finds that no higher than 
the current 60 percent rating may be assigned for the period 
from April 30, 2004 to April 8, 2007 and no higher than an 
80 percent rating may be assigned for the period from April 
9, 2007 to August 1, 2007.

The Period from April 30, 2004 to April 8, 2007

In order to assign a rating in excess of 60 percent during 
this period, the disability must, at a minimum, more closely 
approximate the criteria for an 80 or 100 percent rating.  

On January 2005 VA Agent Orange Examination, the Veteran 
appeared well nourished, well developed, and not in 
distress.  He denied having any cardiac or vascular 
symptoms.  He had a weight loss of 5 pounds from diet and 
exercise and he denied having any restriction of activities.  
There was no edema in the extremities.  He was employed 
full-time.  On examination, no heart abnormality was 
detected.

On April 2005 QTC VA examination, the Veteran reported he 
previously had weight loss due to a thyroid condition and 
that he had more recently been gaining weight.  He appeared 
well developed, well nourished, and not in distress.  There 
was no diabetic involvement of the heart and there was no 
edema in the extremities.  He reported having some loss of 
stamina and denied having kidney problems.  The physician's 
impression was there was evidence of early nephropathy based 
on slightly elevated BUN.

Laboratory tests from December 2004 to September 2006 showed 
his BUN levels were 22, 27, 31, and 36.  Creatinine levels 
were 1.3, 1.2, 1.8, and 2.1.  See January 2005 VA Agent 
Orange examination, April 2005 QTC VA examination, and 
treatment records in December 2004 and June 2007.  As 
demonstrated by these findings, an increase is not warranted 
because the Veteran did not have persistent edema, BUN was 
no higher than 36, and creatinine was no higher than 2.1.  
The Veteran was not shown to be in poor health as he was 
found to be well developed and nourished, and not in 
distress.  The evidence also indicated there was no weight 
loss due to his kidney disorder, anorexia, limitation in 
exertion, or required regular dialysis.  Since he maintained 
full time employment as an investigator, the record 
indicates he was not precluded from more than sedentary 
activity.

As a preponderance of the evidence is against rating in 
excess of 60 percent for nephropathy with hypertension 
during this period, the benefit-of-the-doubt doctrine does 
not apply and, therefore, a higher rating during this period 
is denied.

The Period from April 9, 2007 to August 1, 2007

During this period, the RO assigned an 80 percent rating; 
the evidence does not support a higher rating of 100 
percent.

A May 2007 treatment record shows the Veteran appeared well 
nourished, well developed, and not in distress.  There was 
also no evidence of edema.  Laboratory results showed BUN 
was 72 and creatinine was 4.0.  See an August 2007 treatment 
record.

A June 2007 treatment record reflects laboratory findings 
from April 2006 to May 2007.  BUN was 31, 36, 51, 54, and 
72.  Creatinine was 1.8, 2.1, 3.3, 3.6, and 4.0.

A June 2007 letter and VA consult report from the Chief of 
the Nephrology Unit summarized the Veteran's medical 
conditions related to diabetes.  The Veteran's hypertension 
had been present since 2004 and his kidney failure 
progressed over the past 2 years with creatinine of 1.3 
mg/dL in January 2005 to 4.0 mg/dL in May 2007.  The more 
recent finding represented approximately 1/5 of normal 
kidney function.  The Veteran had moderate proteinuria with 
a urine protein/creatinine ratio of 2.  He concluded that 
the kidney failure was primarily due to the nephropathy and 
partially due to hypertension, which had been difficult to 
control lately.  The Veteran's hypertension was poorly 
controlled, which was likely due to the progressive diabetic 
nephropathy.  He did not have any edema in his extremities.  
He noted the Veteran worked as an investigator at a county 
Internal Affairs Unit and that the Veteran was not yet at 
the point where dialysis was required but that once it was 
the Veteran would be considered fully disabled.

An August 2007 treatment record includes laboratory results 
from July 2007, which shows the Veteran's BUN was 65 and 
creatinine was 4.4.  The Veteran's appetite was poor and had 
been so for the past month.  The physician's impression was 
the Veteran was very close to stage 5 chronic kidney disease 
but with minimal symptoms, if any.

As shown, during this period, the Veteran was not on 
dialysis and since he was still working full-time, he did 
not appear to be precluded from more than sedentary 
activity.  Furthermore, he did not have persistent edema, 
BUN was below 80 mg, creatinine was below 8 mg.  Although 
the Veteran's physician indicated in June 2007 that there 
was markedly decreased kidney function, he was also found to 
have little, if any, symptoms associated with his kidney 
disability and, again, he was still working full-time and 
did not appear to be precluded from more than sedentary 
activity.

As a preponderance of the evidence is against rating in 
excess of 80 percent for nephropathy with hypertension 
during this period, the benefit-of-the-doubt doctrine does 
not apply and, therefore, a higher rating during this period 
is denied.

A claim for entitlement to a total disability rating based 
upon individual unemployability has also been raised.  See 
Claim from the Veteran dated June 26, 2007; Rice v. 
Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16(a).  
However, since the Veteran was employed on a full-time basis 
during the time period in question (from April 30, 2004, to 
August 1, 2007), there is no entitlement under the law to 
this benefit during this time.  See Sabonis v. Brown, 6 Vet 
App 426 (1994); see also Faust v. West, 13 Vet. App. 342, 
356 (2000).  In fact, the Veteran reported that he was still 
employed full time on his VA Form 21-8940 dated June 26, 
2007, and had been since October 2000.  

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  An extraschedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not 
reasonably describe or contemplate the severity and 
symptomatology of the veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 
22 Vet. App. at 115-116.  When those two elements are met, 
the appeal must be referred for consideration of the 
assignment of an extraschedular rating. Otherwise, the 
schedular evaluation is adequate, and referral is not 
required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116. 
 
In this regard, the schedular evaluations in this case are 
not inadequate. Evaluations in excess of those assigned are 
provided for certain manifestations of the Veteran's 
service-connected kidney disability but the evidence 
reflects that those manifestations, as described above, are 
not present.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected kidney disability. 
 
In short, there is nothing in the record to indicate that 
this service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  In fact, the record reflects 
that the Veteran continued to work full time as an 
investigator.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that 



industrial capabilities are impaired).  The Board, 
therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 


ORDER

Ratings in excess of 60 percent from April 30, 2004 to April 
8, 2007 and 80 percent from April 9, 2007 to August 1, 2007 
for diabetic nephropathy with hypertension are denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


